Name: Commission Regulation (EEC) No 2957/88 of 27 September 1988 setting the amount of the payment on account of the cost of disposal of certain distillation products
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 No L 268/528 . 9 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2957/88 of 27 September 1988 setting the amount of the payment on account of the cost of disposal of certain distillation products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2253/88 (2), and in particular Article 37 (2) thereof, Whereas the amount of the payment on account of the cost of disposal of distillation products must be set before the beginning of each financial year ; whereas in setting this amount the depreciation applied to products of compulsory distillation brought in by public intervention must be taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of ¢ the Management Committee , HAS ADOPTED THIS REGULATION : Article 1 The amount of the payment on account of the cost of disposal of the products of distillation under Articles 35 and 36 of Regulation (EEC) No 822/87 shall be determined by application of a coefficient to the value of purchases made by interventidn agencies . For the 1989 financial year this coefficient shall be 0,7 ­ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 84, 27 . 3 . 1987, p . 1 . (A OJ No L 198 , 26 . 7 . 1988 , p . 35 .